TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                               ON MOTION FOR REHEARING


                                      NO. 03-06-00208-CV



              Shelly Frank, as Beneficiary of Eric Frank, Deceased, Appellant

                                                 v.

                           Liberty Insurance Corporation, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-GN-05-001135, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                              DISSENTING OPINION


               For the reasons expressed in my dissenting opinion to this Court’s original disposition

of this case, I respectfully dissent from the denial of appellee’s motion for rehearing. See Frank

v. Liberty Ins. Co., No. 03-06-00208-CV, 2008 Tex. App. LEXIS 2632 (Tex. App.—Austin Apr. 11,

2008) (Waldrop, J., dissenting).



                                              ___________________________________________

                                              G. Alan Waldrop, Justice

Filed: May 16, 2008